TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00234-CV



                                Anthony Trammell, Appellant

                                                v.

                            Cricket Hollow Apartments, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-15-001874, HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 19, 2015, this Court sent notice to Anthony Trammell that the clerk’s record

was overdue and that this Court had received notice from the Travis County clerk’s office that no

payment had been received or arrangements made for payment for the clerk’s record. This Court

requested that Trammell make arrangements for the record and submit a status report. Trammell also

was notified that his appeal would be dismissed for want of prosecution if he did respond to this

Court by June 29, 2015. To date, Trammell has not responded to the Court’s notice. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: July 2, 2015




                                             2